UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 18, 2012 CURAXIS PHARMACEUTICAL CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-150937 26-1919261 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1004 Chagford Way Raleigh, NC 27614 (Address of principal executive offices) (888) 919-2873 (Telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 18, 2012, Curaxis Pharmaceutical Corporation (the “Company”) issued a letter to its shareholders.The letter is furnished as an exhibit and is posted on the Company’s corporate website (www.curaxispharma.com). The information in this Current Report on Form 8-K under Item 8.01 and Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific referencing in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Letter to Shareholders, dated January 18, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CURAXIS PHARMACEUTICAL CORPORATION Date: January 18, 2012 By: /s/ Timothy Wright Name: Timothy Wright Title: Chief Executive Officer
